DETAILED ACTION
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  “the n-th image processing” lacks antecedent basis.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “the second image data” and “the shape of the pattern region” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood to what is referred by “the n-th image processing.” Clarification is required. 
Because claims 2 and 3 depend from claim 1, they are also rejected on this basis. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “The second image data” has not been defined in any definite way. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takai et al. (2015/0283825).

 	Regarding claims 1 and 4, Takai teaches a printing apparatus and method comprising: 
a control unit (fig. 5, item 46) configured to execute image processing including division and combination of image data (see fig. 8); and 
a printing unit (fig. 3, item 25) configured to perform printing on a printing medium based on image data after the image processing (see fig. 7), 
wherein the control unit acquires image data (fig. 7, S201) as a target of the n-th image processing, generates an upper image (fig. 9, item 111) having a horizontal lower side (fig. 9, item 111d) and a lower image (fig. 9, item 112) having a horizontal upper side (fig. 9, item 112d) by dividing the image data by a horizontal line (fig.  8, item 106b, see fig. 6, item 65b), generates combined image data having a horizontal upper side and a horizontal lower side by combining a lower image having a horizontal upper side (see figs. 8, 9), generated by the division in the (n-1)-th image processing, to the upper side of the upper image, and causes the printing unit to execute printing based on the combined image data (see fig. 20). 	Regarding claim 2, Takai teaches the printing apparatus according to claim 1, wherein the control unit divides the image data by a horizontal line passing through a point, which is closest to the upper side, on the lower side of the image data (see figs. 8, 9, note that any number of lines in upper section 114 of lower image 112 can be said to meet this limitation because any line passes through an infinite number of points).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Mashina (10,011,122).
 	Regarding claim 3, Takai teaches the printing apparatus according to claim 1, comprising: 
a transport unit (fig. 3, item 21b) configured to transport the printing medium where a pattern is formed (see fig. 3, note that stage 21 is moved in direction 20b by grooves 21b); and 
an imaging unit (fig. 3, item 26) configured to image the printing medium transported by the transport unit wherein the control unit extracts a pattern region in the second image data corresponding to the pattern (see 112 rejection, fig. 8), based on a comparison between first image data (fig. 8, background pattern data not including stars) representing the pattern and second image data generated by the imaging of the printing medium by the imaging unit (fig. 10, 3D topology data corresponding to specific recording medium), corrects third image data representing an image to be printed overlapping the pattern so that the third image data matches the shape of the pattern region, and the corrected third image data is set as a target of the image processing (see 112 rejection, see figs. 8-11).
Takai does not teach wherein the printing medium is a clothing fabric. Mashima teaches this (Mashima, see fig. 5, note shirt). It would have been obvious to one of ordinary skill in the art at the time of invention to use a shirt as a three-dimensional printing medium, as disclosed by Mashima, instead of the phone case disclosed by Takai because doing so would amount to substituting one known print medium for another to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853